COURT OF APPEALS
                                         EIGHTH DISTRICT OF TEXAS
                                              EL PASO, TEXAS


                                                            §
     CARLOS MCCAIN,                                                  No. 08-19-00219-CR
                                                            §
     Appellant,                                                        Appeal from the
                                                            §
     v.                                                              120th District Court
                                                            §
     THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                            §
     Appellee.                                                       (TC# 20180D02769)
                                                            §

                                         MEMORANDUM OPINION

           Appellant, Carlos McCain, appeals his conviction of sexual assault of a child and asks this

Court to reverse and remand the case for a new trial. 1 See TEX.PENAL CODE ANN. §§ 22.011,

12.42(c)(2)(defining enhanced punishments for prior sexual assault convictions). Counsel for

Appellant filed a brief in compliance with Anders v. California, 386 U.S. 738, 744 (1967) and

Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). Appellant timely filed a notice of appeal.

Appellant also filed a pro se brief, contending that the State varied the indictment rendering it

impermissible, denied Appellant his right to confrontation of witnesses, denied him an impartial

jury, and that he suffered ineffective assistance of counsel. The State, thereafter, filed a response

brief addressing Appellant’s pro se appeal. We affirm.


1
    A motion for a new trial was not filed or ruled upon.
                                     FACTUAL SUMMARY

       The State indicted Appellant for sexual assault of a child with a prior felony conviction of

sexual assault. A jury found Appellant guilty of sexual assault of a child as charged in the

indictment. Appellant stipulated to previous convictions of sexual assault of a child, failing to

comply with the sex offender registration, failing to comply with the sex offender registration with

a previous conviction, possession of a controlled substance, and burglary of habitation. The trial

court sentenced Appellant to life in prison pursuant to the Texas Penal Code § 12.42(c)(2), finding

Appellant had been previously convicted of sexual assault of a child.

                            Analysis Pursuant to Anders v. California

       Appellant’s court-appointed counsel filed a motion to withdraw, along with a brief stating

that no meritorious issues of appeal exist that could conceivably support reversal of the trial court’s

judgment. Counsel’s brief presents a professional evaluation of the record demonstrating why, in

effect, there are no arguable grounds to be advanced. See Anders, 386 U.S. at 744; In re Schulman,

252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573 S.W.2d

807 (Tex.Crim.App. 1978). Additionally, counsel notified the Court in writing that he delivered a

copy of the brief and motion to withdraw to Appellant, and he has advised Appellant of his right

to review the record, and file a pro se brief. Kelly v. State, 436 S.W.3d 313, 318–20

(Tex.Crim.App. 2014)(setting forth duties of counsel). In addition, Counsel also stated he provided

Appellant with a copy of the trial court’s record and reporter’s record in compliance with Kelly.

Id.

       McCain filed a pro se brief in response. The Court of Criminal Appeals has held that we



                                                  2
need not address the merits of issues raised in Anders briefs or pro se responses. Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). Rather, an appellate court may determine either:

(1) “that the appeal is wholly frivolous and issue an opinion explaining that it has reviewed the

record and finds no reversible error[;]” or (2) “that arguable grounds for appeal exist and remand

the cause to the trial court so that new counsel may be appointed to brief the issues.” Id. at 826-

27.

                                      INDEPENDENT REVIEW

       We have determined that this appeal is wholly frivolous. After carefully reviewing the

record, counsel’s brief, Appellant’s pro se brief, and the State’s response, we agree with counsel’s

conclusion that no arguable issues support the appeal. See Schulman, 252 S.W.3d at 409 (a

reviewing court must conduct its own independent examination of the record when counsel files

an Anders brief to ascertain arguable grounds for an appeal). Therefore, we find it unnecessary to

order appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503,

511 (Tex.Crim.App. 1991).

                                  MOTION TO WITHDRAW

       Finding Appellant’s counsel has substantially complied with the requirements of Anders

and Kelly, we grant counsel’s motion to withdraw. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d

at 318–20. However, we note counsel’s motion to withdraw fails to mention whether he informed

McCain of his right to seek discretionary review in the Texas Court of Criminal Appeals if this

Court finds that the appeal is frivolous. See Kelly, 436 S.W.3d at 318–20; Ex Parte Owens, 206

S.W.3d 670, 674 n.28 (Tex.Crim.App. 2006); Meza v. State, 206 S.W.3d 684, 689 n.23

(Tex.Crim.App. 2006).

       Therefore, within five days of the date of this Court’s opinion, counsel is ordered to send



                                                 3
a copy of this opinion and this Court’s judgment to McCain and to advise him of his right to file a

petition for discretionary review. See TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at

411 n.35; Owens, 206 S.W.3d at 673.

       No substitute counsel will be appointed. Should McCain wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this Court. See TEX.R.APP.P. 68.2. Any petition

for discretionary review must be filed in the Court of Criminal Appeals. See TEX.R.APP.P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX.R.APP.P. 68.4.

                                          CONCLUSION

       We affirm the trial court’s judgment.



June 29, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  4